DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on Page 7 with respect to the objection of the drawings have been fully considered. The objection of the drawings is withdrawn in view of the amendment.
Applicant’s remarks on Page 7 with respect to the objection of the specification have been fully considered. The objection of the specification is withdrawn in view of the amendment.
Applicant’s remarks on Pages 7-8 with respect to the indefiniteness rejection have been fully considered. The rejection of Claims 1-8 under 35 U.S.C. 112(b) is withdrawn in view of the amendment of Claim 1 and the cancelation of Claims 5-8.
	Applicant’s remarks on Pages 8-9 with respect to the rejection of Claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Voegele remains applicable to the invention as claimed, however Mittermeir does not in view of applicant’s remarks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele (US 20090221913) in view of Wardle (US 20120123469) and Chernomorsky et al. (US 7744852).
Regarding Claim 1, Voegele discloses a device for marking tissue, which includes a marker (10), interpreted as a localization marker, that is disposed within a delivery device (34), interpreted as a first configuration, with a working channel (35), which interpreted as a lumen, as in [0036]. Furthermore, Voegele discloses that when the marker (10) is advanced out of the delivery device’s working channel, interpreted as the second configuration being deployed outside of the lumen, the marker can have some coiling but still be generally elongated, as in [0034], interpreted as configured to curl into a partial loop. While Voegele discloses that the cross-section can be any shape in [0030], and identifies a “substantially rounded cross-sectional shape [with] at least one substantially flat-sided surface” which is understood to those skilled to approximate a D-shape, there is no specific teaching of the cross-section of the localization marker being substantially D-shaped. Yet, Wardle discloses a surgical coil for marking within the body that incorporates a circular cross section, as in [0178], and Chernomorsky discloses a method which utilizes a marker for marking a cavity which has cutouts (5103), as in Column 33 Lines 15-17 and shown in Figure 51, which when the cutouts are combined with the circular cross section of Wardle produces a D-shaped cross section. While differences between the prior art and the instant application are appreciated, the combination of Wardle and Chernomorsky produces a D-shaped cross section as the perpendicular sides only need to be perpendicular from the ventral side for a point, not along the entire length; therefore, even a semicircular shape will read on the instant claims because the sides would be perpendicular at one point and then start curving. It would have been obvious to combine Voegele with Wardle and Chernomorsky because the cutouts allow the marker to be significantly more bendable, as taught by Chernomorsky in Column 33 Lines 23-26 and the rounded sides of the marker will provide less friction during insertion into tissue.

Regarding Claim 3, Voegele discloses a distal-most portion (22), interpreted as a distal portion, a proximal-most portion (24), interpreted as a proximal portion, and the length (L) of the marker which extends between the distal-most portion (22) and the proximal-most portion (24), interpreted as the intermediate portion between the distal portion and the proximal portion, as in [0028] and shown in Figure 1. Furthermore, Voegele discloses the marker (10), which includes the length (L) can have any cross-sectional area and any cross-sectional shape, as in [0030], interpreted as the intermediate portion having a substantially D-shaped cross-section.
Regarding Claim 4, Voegele discloses the marker (10), interpreted as a localization marker, which includes the length (L), which is interpreted as the intermediate portion, is moved from the expanded position, interpreted as the first configuration inside the delivery device (34) to outside the delivery device (34), as in [0038], interpreted as the localization marker in the first configuration. Furthermore, Voegele discloses that in the expanded position, interpreted as the first configuration, the marker (10) can be generally elongated and uncoiled, interpreted as an elongate strip, as in [0034].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793